JUDGE Saffold
delivered the opinion of the Court.
By the first bill of Exceptions, questions are raised as to the competency of evidence received on behalf of the plaintiff, and other evidence offered by the defendant and rejected.
The contract given in evidence appears to have been signed by the Secretary of the Treasury of the U. States, and authenticated by the public seal of that department. Such authentication, without any extrinsic aid, is sufficient; The Treasury department, being an important public office of the Government, the official acts of the Secretary are to be recognised with full faith and credit in our Courts. If aid, however, could be conceived necessary, the seal and the signature were proved by witnesses. As to the maps and list of allotments, direct reference is made to them in the contract, and they were a necessary part of it. Under the circumstances they were properly admitted.
The Judge was bound ex officio to know the Act of Con-» gress, and there could be no Error in hearing it read from the phamphlet in which the Acts of the Session were published.
From an examination of the Acts of Congress under which the appellee claims, and which were, cited in argu'ment. — The “ Act to set apart and dispose of certain public *350lands for the encouragement of the cultivation of the vine “ and olive,” and the Act supplemental thereto, it appears that the Secretary of the Treasury was vested with the sole and exclusive power of ascertaining the authority of the agent of the association ; and that the Secretary and this agent were to decide what persons came within the description of French Emigrants as named in the Act, and to make allotments among them. The contract and maps, &c. annexed shew that the allotments were so made, and to Whom, and it is conclusive as to those facts. Moreover, the supplemental Act expressly recognises Villar as the agent, and confirms and severs the rights of the individuals.
If the conditions as to any other allotment than that of the appellee had not been performed, such failure could not affect his rights. Whether he had failed in the performance of the conditions as to his own allotment, was a question exclusively between him and the other party to the contract. The Government might claim for a failure to perform the conditions, but a stranger to the contract has no right to intermeddle.
The second bill of Exceptions is as to the instructions which the defendant on the trial moved the Court to give to the Jury, and which the Court refused to give.
By the Act of Congress, and the express terms of the contract, the four townships of land were appropriated to the use of the association of French emigrants. A sale was agreed on, and the price and terms fixed. Within three years a settlement was to be made by each individual on his allotment. Within seven years certain vegetable productions were to be planted and cultivated, and within 14 years certain other conditions were required to be performed ; and then, upon the payment of two dollars per acre, patents were to issue. It was agreed that the emigrants should not have a complete title, at law or in equity, until by a performance on their part they should be entitled to Patents.
The immediate possession of the premises was a vital right, and was indispensable to the allottees to enable them to comply with their engagements with the Government. They acquired therefore, substantially by the spirit and actual stipulations of the contract, a right to enter, take, and retain possession of the lands for a limited time, absolutely, and against the rest of the world. This right of possession vested immediately, and without any condition, for a term of years yet unexpired. They acquired also a right to the fee simple, to vest in futuro, on performance of conditions precedent.
This form of action has been substituted in this State for *351the common law action of ejectment, to try title to lands. A fee simple, was not necessary to sustain an ejectment, A tenant for years or for life, without expectation of the fee, could maintain it, and recover possession if withheld from him. In no view of the case can the appellee’s tate be considered inferior to a lease for years. He has a present right (under the United States, in whom the fee resides,) of entry and possession, and that is sufficient, he is therefore entitled to the benefit of, and can maintain this action.
It is objected that no interest was acquired by the ap-pellee, unless he made an actual settlement on his allotment within 3 years. The right passed by the grant remain unimpaired until the Gevernment shall in some way determine, or rescind the contract, or at least, until the expiration of the time allowed for its fulfilment; and, as before stated, this was a matter in which a stranger had no concern.
The objection that if a legal title vested in any one, it was in Filiar only, is not well taken. He was an agent — the allotments were made individually, the titles of the allot-tees were severed by the supplementary Act, (if not without it.) So that no one but the individual to whom the allotment was assigned, could demand possession of it.
The objection that the plaintiff could not recover unless he had previously been in possession, and was ousted or debarred an entry, is not available. Upon the principles and for the reasons already stated, neither is deemed to have been necessary. The fictions of Lease, entry, and ouster have no application to this form of action.
It remains to be examined if there was'a misjoinder of causes of action, or error in rendering judgment as well for the mesne profits as for the possession of the land.
The recovery of damages to the extent of the mesne profits is an appropriate object of the action of trespass. The Statute of 1821 abolishes the fictitious proceedings in ejectment, directs that the mode of trying title to land, &c., shall be by action of trespass in which the plaintiff shall endorse on his writ that the action is brought as well to try titles as to recover damages; and that if the plaintiff shall recover, he shall be entitled to an execution for possession as well as for costs and damages. To suppose that in extending the remedy by this form of action to the recovery of possession as well as damages, and that by the terms used in the Statute the Legislature intended to divest the action of trespass of any of its legitimate properties, would involve palpable inconsistency. The effect of such con • *352struction would be a partial redress to the plaintiff by the first judgment, and a second action immediately afterwards, and of the same nature to recover the residue.
Formerly, where a party was deprived or debarred the possession of his lands, his remedy was attended with unnecessary inconvenience and delay. By his action of ejectment, with all its troublesome' legal fictions, he might recover possession of the premises and nominal damages merely, and then had to resort to his action of trespass for the recovery of the mesne profits, also under the name of damages ; and in the last action the judgment in the first was an essential, and indeed the chief matter of his evidence. The experience of the inconvenience of this mode of proceeding appears to have produced the Statute of 1821, and to this Statute such a construction should be given as will tend to suppress the mischief and advance the remedy ; and indeed it would seem to be absurd, that in an action of trespass brought under this Statute, divested of all legal fiction, and charging an injury of magnitude, the recovery as to damages (whatever might be the evidence) should be limited to a nominal amount merely.
It is the unanimous opinion of the court that the Judgment be affirmed.
Judge 'Gayle not sitting.